DETAILED ACTION
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches ink compositions that are similar to the composition of claim 1, the prior art does not teach or reasonably suggest such an ink composition comprising the specific acrylate-based monomers of claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al., US 2017/0321073.
Regarding claims 1-3, Yoo teaches a resin composition for inkjet printing (abstract) comprising an epoxy resin (¶ [0025]), the monofunction cyclic acrylate isobornyl acrylate (¶ [0027]) which has a glass transition temperature of greater than 80° C, a “second reactive monomer” that may be wide variety of heat curable acrylate monomers (¶ [0026]), a viscosity adjusting agent (¶ [0040]), and a photoinitiator (¶ [0033]). Note that although Yoo does not explicitly characterize the “second reactive 
Regarding claims 5 and 6, Yoo teaches an additional acrylate-based oligomer and multi-functional monomer (¶ [0037]-[0039]). 
Regarding claim 8, Yoo teaches a pigment (¶ [0014]-[0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, as applied above.
Regarding claim 7, Yoo teaches that the multifunctional acrylate monomer may be present in an amount of 1-15 parts by weight (¶ [0040]). When a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists; see MPEP 2144.05 (I). 

Claims 9-12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, as applied above, in view of Zohar, WO 2002/046323.
Regarding claims 9-11, the teachings of Yoo differ from the present invention in that although Yoo teaches generically that the ink of his invention may be used to make “electronic products” (¶ [0054]), Yoo does not specifically teach a wiring board. Zohar, however, teaches that it is desirable to mark wiring boards with information such as the locations of each part (“Background,” pg. 1). It would 
Regarding claim 12, the teachings of Yoo differ from the present invention in that although Yoo teaches that the ink composition may be cured via UV and subsequently heat treated, Yoo does not teach specific curing parameters such as a primary curing rate or secondary curing temperature or time. It would, however, have been obvious to one of ordinary skill in the art to select whatever primary and secondary curing parameters were appropriate for achieving the desired result based on the specific curable composition used in the ink. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/IAN A RUMMEL/Primary Examiner, Art Unit 1785